Citation Nr: 1706731	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1973 to February 1987.  The Veteran died in November 2012 and the Appellant is his brother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision from the Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  The Veteran died in November 2012; the death certificate lists hypertension and cardiovascular disease due to or as a consequence of noncompliance with prescribed medical therapies as the causes of death.

2.  At the time of his death, the Veteran was not in receipt of VA service-connected compensation or nonservice-connected pension benefits.

3.  At the time of his death, the Veteran did not have any claims pending before the VA.

4.  The Veteran did not die while hospitalized by VA in a VA or non-VA facility.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1702, 3.1703, 3.1704, 3.1705, 3.1706 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). The United States Court of Appeals for Veterans Claims has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004). 

With regard to the burial benefits claim on appeal here, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning, 16 Vet. App. at 542.


II.  Analysis

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1700.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  
38 C.F.R. § 3.1700(a)(1), 3.1704.

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation, or would have been but for the receipt of retired pay; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement.  
38 U.S.C.A. § 2302(a); 38 C.F.R. §§ 3.1700(a)(2), 3.1705.  Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while hospitalized by VA (in a VA or non-VA facility).  38 C.F.R. §§ 3.1700(a)(3), 3.1706.  

The record reflects that the Appellant filed a timely claim for reimbursement of $1,640 for cremation of the Veteran.  See 38 C.F.R. § 3.1703.  In the instant case, however, the undisputed facts reveal the criteria for entitlement to VA burial benefits are not met.  The record discloses that the Veteran was found unresponsive at home and died in a private medical facility in November 2012.  The causes of death were listed on his death certificate as hypertension and cardiovascular disease due to or as a consequence of noncompliance with prescribed medical therapies.  The Veteran was not service-connected for any such disability at the time of his death and there has been no allegation that his death was related to service.  Furthermore, the Veteran was not, at the time of his death, in receipt of VA service-connected compensation for any disability or nonservice-connected pension benefits.  Moreover, the Veteran did not die while hospitalized by VA as defined in 38 C.F.R. § 3.1706(b)(1)-(6).

The Appellant does not dispute any of these facts.  Rather, he contends that the cremation expenses were a great financial hardship and burial benefits should be awarded due to the Veteran's honorable service.  Regrettably, however, the law is dispositive in this case and there simply is no legal basis to award VA burial benefits in this case.  The Board sympathizes with the Appellant for his loss and acknowledges the financial hardship associated with the cremation expenses.  The Board also acknowledges and appreciates the Veteran's honorable wartime service.  Under the circumstances of this case, however, the Appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


